SoS 7A yD DH A BB WD PB we

Mw NY NON NO NOON Bee em ewe me De Ke Kk
BoA FP YON YF SS © wm I AW BR wD BP FT Ss

 

 

Case 2:18-cv-01118-RSL Document 17-1 Filed 01/06/20 Page 1 of 3

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
EDMUND J. WOOD, Case No. 2:18-cv-01118-RSL
Plaintiff, fPROPOSED] ORDER EXTENDING
DEADLINE TO JOIN ADDITIONAL
v. PARTY FOR LIMITED PURPOSE

C. EDWARD MILLER, JR., et al.,

Defendants.

 

 

1, The case schedule in this Court’s Order Modifying Pretrial Case Schedule and
Trial Date set a deadline of December 13, 2019, to join additional parties or amend the
pleadings. See Dkt. #14.

2. Plaintiff moved this Court to extend the December 13, 2019, deadlines for the
limited purpose of identifying and substituting the name of the current trustee of Defendant
Miller Family Trust UTD 4/16/81 (the “Miller Family Trust’). See Dkt. #16.

3. Plaintiff's Motion for Continuance of Deadline to Join Parties to Substitute
Name of Current Trustee of Defendant Trust is GRANTED.

4. For the sole and limited purpose of allowing Plaintiff to identify and substitute
the name of the current trustee of the Miller Family Trust, Plaintiff may substitute the current
trustee of the Miller Family Trust, Forrest C. Allred, on or before February 11, 2020.

5. Nothing in this Order shall be construed to modify any other deadline set forth

SCHWABE, WILLIAMSON & WYATT, P.C.
[BROPOSER] ORDER- 1: CASE NO. 2:18-CV-01118-RSL Attorneys at Law
1420 Sth Avenue, Suite 3400
Seattle, WA_98101-4010
Telephone: 206.622.1711

PDX\132347\236238\R WD\26927400.3

 
Oo A NY DB vA BR WH WV

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01118-RSL Document 17-1 Filed 01/06/20 Page 2 of 3

in this Court’s Order Modifying Pretrial Case Schedule and Trial Date or imposed by the Civil
Rules.

IT IS SO ORDERED this Ss ay of Cohn , 2020.
MS Guhl

Honorable Robert S. Lasnik
UNITED STATES DISTRICT JUDGE

Presented by:

SCHWABE, WILLIAMSON & WYATT, P.C.

By:/s/ Colin Folawn, WSBA #34211
Lawrence R. Ream, WSBA #18159
Email: lream@schwabe.com
Colin Folawn, WSBA #34211
Email: cfolawn@schwabe.com
Ryan W. Dumm, WSBA #46738
Email: rdumm@schwabe.com
1420 5th Avenue, Suite 3400
Seattle, WA 98101-4010

Attorneys for Defendants, C. Edward Miller,
Jr., Estate of Raymond G. Stromer, Daisy S.
Miller Trust, Dawn C. Miller Trust,
Dominique S. Miller Trust, Christopher F.
Makens, Diana M. Makens, James W.
Makens, John E. Makens, Michael D.
Makens, Miller Family Trust UTD 04/16/81,
C. Edward Miller Jr. Separate Property
Trust, Laureen Miller Separate Property
Trust, Melissa Del Nero Pires, Katherine
Vallernaud

SCHWABE, WILLIAMSON & WYATT, P.C.
[PROROSEDTORDER- 2: CASE NO. 2:18-CV-01118-RSL Attorneys at Law
1420 5th Avenue, Suite 3400
Seattle, WA_ 98101-4010
Telephone: 206.622.1711

PDX\132347\236238\RWD\26927400.3

 
